DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Amendments/Response filed on 05/27/2022. Claims 1, 4, 6, 8-11, and 18-20 have been amended. No additional claims have been added. No claims have been cancelled. Claims 1-20 are currently pending and have been examined. 

Response to Amendments
The examiner fully acknowledges the amendments to claims 1, 8, and 18 are sufficient to address the objections to the aforementioned claims, and thus the objections to the claims from the previous office action are withdrawn. 
The examiner fully acknowledges the amendment to claim 1 is sufficient to address the 112(b) 
rejection to the aforementioned claim, and thus the rejection to claims 1-7 from the previous office action is withdrawn. 
The applicant’s amendment to claim 1 is sufficient to overcome the rejection of claim 1, based upon the U.S.C. 35 102 rejection of claim 1 in view Marshall (US Patent No. 6520834), and thus the rejection from the previous office action is withdrawn. A new rejection is set forth based upon a U.S.C. 35 103 rejection of claim 1 in view of Marshall (US Patent No. 6520834) in further view of Liang (found at http://d-scholarship.pitt.edu/23716/7/liangrj_etdPitt2014.pdf)

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11: - - comprises at least one electric device including a device selected from [[the]]a group consisting… - - 
It’s first the recitation of “group consisting of” within claims stemming from claim 8, and thus should be preceded by “a” to prevent issues of antecedent basis. 
Claim 11: - - a power source, a display - -
Appears a comma was missing between “source” and “a display”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




    PNG
    media_image1.png
    507
    948
    media_image1.png
    Greyscale

Claims 8-12, 14, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Behr et al. (US Patent No. 7840305).

In regards to claim 8, Behr discloses
An abrasive article, comprising: 
a bonded abrasive body (pad conditioning disk 2, which includes at least substrate 4, particles 6, and matrix 8, see Figure 1B or 1C or 2B) comprising a bond material (matrix material 8) and abrasive particles (abrasive material 6) contained 
within the bond material (matrix material 8); and 
an electronic assembly (see at least sensor 18 and transmitter 54) coupled to the bonded abrasive body (pad conditioning disk 2), wherein at least a portion of 
the electronic assembly (see at least sensor 18 and transmitter 54) is in direct contact with a portion of the bonded abrasive body (pad conditioning disk 2).




In regards to claim 9, Behr discloses
The abrasive article of claim 8, wherein at least a portion (see annotated fig. 2b) of the electronic assembly (see at least sensor 18 and transmitter 54) is exposed at an exterior surface (see annotated fig. 2b) of the bonded abrasive body (pad conditioning disk 2).

    PNG
    media_image2.png
    405
    1047
    media_image2.png
    Greyscale




In regards to claim 10, Behr discloses
The abrasive article of claim 8, wherein the electronic assembly (see at least sensor 18 and transmitter 54) is disposed on an exterior surface (see annotated Fig. 1b drawing below) of the bonded abrasive body (pad conditioning disk 2).

    PNG
    media_image3.png
    405
    1047
    media_image3.png
    Greyscale



In regards to claim 11, Behr discloses
The abrasive article of claim 8, wherein the electronic assembly (see at least sensor 18 and transmitter 54) comprises at least one electronic device including a device selected from [[the]]a group consisting of an electronic tag, electronic memory, a sensor, an analog to digital converter, a transmitter, a receiver, a transceiver, a modulator circuit, a multiplexer, an antenna, a near-field communication device, a power source, a display, an optical device is at least partially embedded in the abrasive coating.

In regards to claim 12, Behr discloses
The abrasive article of claim 8, wherein the bonded abrasive body (pad conditioning disk 2) comprises an inner abrasive portion and an outer abrasive portion (see annotated Fig. 1C below), wherein the electronic assembly (see at least sensor 18 and transmitter 54) is at least partially embedded in the inner abrasive portion.

    PNG
    media_image4.png
    366
    878
    media_image4.png
    Greyscale


In regards to claim 14, Behr discloses
The abrasive article of claim 8, wherein the bonded abrasive body (pad conditioning disk 2) comprises a center opening, an inner circumferential wall, and an outer circumferential wall (see annotated Fig. 1C below), wherein the electronic assembly (see at least sensor 18 and transmitter 54) is coupled (column 8 lines 40-42: Accordingly, in some embodiments, sensor 18 is preferably mounted in the center of the CMP pad conditioner, as shown in FIGS. 1A-1C.) to the inner circumferential wall of the bonded abrasive body (pad conditioning disk 2).

    PNG
    media_image5.png
    324
    893
    media_image5.png
    Greyscale








Claims 16, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Behr et al (US Patent No. 7840305).
In regards to claim 16, Behr discloses An abrasive article comprising: 
a bonded abrasive body (pad conditioning disk 2) comprising: 
an abrasive portion (see at least elements 4, 6, and 8) including a bond material (matrix material 8, substrate 4; column 5 lines 25-27: the substrate may be formed integrally of matrix material 8, an embodiment which is not illustrated in the Figures.) and abrasive particles (abrasive material 6) contained 
within the bond material (matrix material 8); 
a non-abrasive portion (port 16) and 
an electronic assembly (see at least sensor 18 and transmitter 54) coupled (column 8 lines 40-42: Accordingly, in some embodiments, sensor 18 is preferably mounted in the center of the CMP pad conditioner, as shown in FIGS. 1A-1C.)  to the bonded abrasive body (pad conditioning disk 2), wherein at least a portion of the electronic assembly (see at least sensor 18 and transmitter 54) is in direct contact with a portion of the abrasive portion (see at least elements 4, 6 and 8).


In regards to claim 17, Behr discloses
The abrasive article of claim 16, wherein the electronic assembly (see at least sensor 18 and transmitter 54) is directly bonded (column 8 lines 40-42: Accordingly, in some embodiments, sensor 18 is preferably mounted in the center of the CMP pad conditioner, as shown in FIGS. 1A-1C.)  to a major surface of the body (see annotated Fig 1C. below).

    PNG
    media_image6.png
    363
    812
    media_image6.png
    Greyscale


In regards to claim 19, Behr discloses
The abrasive article of claim 16, wherein at least a portion (see annotated fig. 1B) of the electronic assembly (see at least sensor 18 and transmitter 54) is exposed at an exterior surface (see annotated fig. 1B) of the bonded abrasive body (pad conditioning disk 2).

    PNG
    media_image2.png
    405
    1047
    media_image2.png
    Greyscale


In regards to claim 20, Behr as modified discloses
The abrasive article of claim 16, wherein the electronic assembly (see at least sensor 18 and transmitter 54) comprises at least one electronic device comprising a tag (column 7 lines 16-17: The means for providing CMP information 18 may be selected from one or more of a RFID tag, a RFID tag reader, and a sensor) and an antenna (column 2 lines 42-45: The RFID transponder may include one or more of a sensor, an analog to digital converter, a memory, a transmitter, a receiver, a modulator circuit, an antenna, and a power source such as an inductive-capacitive (LC) tank circuit or a battery).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall (US Patent No. 6520834) in view of Liang (found at http://d-scholarship.pitt.edu/23716/7/liangrj_etdPitt2014.pdf). 

In regards to claim 1, Marshall discloses
An abrasive article, comprising: 
a substrate (top-panel 216); 
an abrasive coating (see elements 240, 242 and 250) overlying the substrate (top-panel 216); and 
an electronic assembly (force sensor array 160) coupled to the abrasive coating (see elements 240, 242, and 250; column 9 lines 65-67: The sensor array 160 is embedded in the planarizing pad 240, and the force sensors 162 and 164 of the sensor array 160 are coupled to a computer to process and/or display the measured force data.), wherein at least a portion of 
the electronic assembly (force sensor array 160) is in direct contact with a portion of the abrasive coating (see elements 240, 242, and 250; column 9 lines 65-67), 
wherein the electronic assembly (force sensor array 160) comprises at least one electronic device (normal force sensor 162; column 7 lines 31-32: such as a piezoelectric force sensor), wherein the at least one electronic device (normal force sensor 162).

    PNG
    media_image7.png
    507
    814
    media_image7.png
    Greyscale


Marshall fails to explicitly disclose the electronic device being “in a package” and “comprises a flexible substrate”. However, Liang teaches a piezoelectric sensor with a support surface that deflects, serving as a flexible substrate. Further, it teaches housing that surrounds the piezo-electric foil for protection (see Fig 2-.6)

    PNG
    media_image8.png
    467
    1085
    media_image8.png
    Greyscale

Marshall and Liang are considered to be analogous to the claimed invention because they are in the same field of employing piezoelectric sensors. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marshall to incorporate the teachings of Liang and provide a package and flexible substrate for the piezoelectric sensor in order to ensure that the deflections measured by the sensor are in the desired orientation, as well as increasing the longevity of the sensor by preventing it from being exposed to unintended forces and pressures, while maintaining a flexible sensor that is able to withstand large deflections.  

In regards to claim 2, Marshall as modified discloses
The abrasive article (planarization machine 210) of claim 1, wherein the electronic assembly (force sensor array 160) is at least partially embedded (column 9 lines 65-67) in the abrasive coating (see elements 240, 242 and 250).

In regards to claim 3, Marshall as modified discloses
The abrasive article (planarization machine 210) of claim 1, wherein the entire electronic assembly (force sensor array 160) is beneath a grinding surface (planarizing surface 242) of the abrasive coating (see elements 240, 242 and 250).

In regards to claim 5, Marshall as modified discloses
The abrasive article (planarization machine 210) of claim 1, wherein the electronic assembly (force sensor array 160) is disposed(column 9 lines 65-67) between the substrate (top-panel 216) and the abrasive coating (see elements 240, 242 and 250).

In regards to claim 6, Marshall as modified discloses
The abrasive article (planarization machine 210) of claim 1, wherein the package (PVDF pressure sensor housing per Liang) comprises at least one of the following: 
a protection layer comprises ceramics (Liang teaches PZT ceramics, pages 2, 4, 15, 16, 17 and 71) or any combination thereof.

In regards to claim 7, Marshall as modified discloses
The abrasive article (planarization machine 210) of claim 1, wherein the substrate (top-panel 216) comprises a backing (see annotated Fig. 6 drawing).

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Behr et al (US Patent No. 7840305) and in view of Liang (found at http://d-scholarship.pitt.edu/23716/7/
liangrj_etdPitt2014.pdf).
	In regards to claim 1, Behr discloses
	An abrasive article (abrasive article 2, fig. 1c), comprising:
		a substrate (carrier 14, fig. 1c); 
		an abrasive coating (see at least elements 6, 8, and 12, fig. 1C) overlying the substrate (carrier 14, fig. 1C); and
		an electronic assembly (sensor 18 and transmitter 54, fig. 1C) coupled to the abrasive coating (see at least elements 6, 8, and 12, fig. 1C), wherein at least a portion of the electronic assembly (sensor 18 and transmitter 54, fig. 1C) is in direct contact with a portion of the abrasive coating (see at least elements 6, 8, and 12, fig. 1C),

    PNG
    media_image9.png
    294
    957
    media_image9.png
    Greyscale

		wherein the electronic assembly comprises (sensor 18 and transmitter 54, fig. 1C) at least one electronic device (column 2 lines 42-45: The RFID transponder may include one or more of a sensor, an analog to digital converter, a memory, a transmitter, a receiver, a modulator circuit, an antenna, and a power source such as an inductive-capacitive (LC) tank circuit or a battery), 
			wherein the at least one electronic device (column 2 lines 42-45). 
Behr fails to explicitly disclose the electronic device being “in a package” and “comprises a flexible substrate”. However, Liang teaches a piezoelectric sensor with a support surface that deflects, serving as a flexible substrate. Further, it teaches housing that surrounds the piezo-electric foil for protection (see Fig 2-.6)

    PNG
    media_image8.png
    467
    1085
    media_image8.png
    Greyscale

Behr and Liang are considered to be analogous to the claimed invention because they are in the same field of employing piezoelectric sensors. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Behr to incorporate the teachings of Liang and provide a package and flexible substrate for the piezoelectric sensor in order to ensure that the deflections measured by the sensor are in the desired orientation, as well as increasing the longevity of the sensor by preventing it from being exposed to unintended forces and pressures, while maintaining a flexible sensor that is able to withstand large deflections.  

In regards to claim 4, Behr as modified discloses
The abrasive article (abrasive article 2, fig. 1c) of claim 1, wherein the entire electronic assembly comprises at least one electronic device electronic device comprising a tag (abstract: at least one of a radio frequency identification (RFID) tag) and an antenna (column 2 lines 42-45: The RFID transponder may include one or more of a sensor, an analog to digital converter, a memory, a transmitter, a receiver, a modulator circuit, an antenna, and a power source such as an inductive-capacitive (LC) tank circuit or a battery.)


Claim  13 is rejected under 35 U.S.C. 103 as being unpatentable over Behr et al (US Patent No. 7840305) in view of Chou et al.(US PG Pub No. 20170113321).
In regards to claim 13, Behr discloses
The abrasive article of claim 12, wherein the inner abrasive portion and the outer abrasive portion.

    PNG
    media_image4.png
    366
    878
    media_image4.png
    Greyscale

The primary embodiment for Behr (as represented in Fig. 1C) fails to disclose explicitly disclose that the two abrasive regions “comprise a different bond material”. However, Behr has established in some embodiments, matrix material 8 may be, for example, a polymeric binder, a metal or a metal alloy, and combinations thereof. In certain embodiments, the matrix material 8 is selected to be a corrosion resistant metal matrix material, which preferably forms a chemical bond as well as a mechanical attachment with the abrasive particles, thereby securely holding the particles in place on the substrate in a wide variety of operating conditions (column 5 lines 16-23). Additionally, sensor 18 is preferably mounted in the center of the CMP pad conditioner, as shown in FIGS. 1A-1C (column 8 lines 40-42). In an alternate embodiment, shown in Fig. 2B, bearing 22 may be replaced by a mounting adhesive, such as an epoxy potting compound, particularly when the electrical connection to sensor 18 and/or transmitter 54 is made wirelessly, for example, using a RFID signal transmission system as described below (column 8 lines 54-59).
	Chou teaches an abrasive unit in the form of a CMP conditioner that includes a base, a first abrasive unit, a plurality of second abrasive units, the first abrasive unit (20 fig. 2) is arranged in the outer annulus of the base (10 fig. 2), while the second abrasive units (30 fig. 2) are arranged in the inner annulus of the base (10 fig. 2). The first abrasive unit has a first bonding layer (21 fig. 2), and the second abrasive unit has a different, second bonding layer (31 fig. 2), wherein “[0041] In the present invention, the first bonding layer 21 and the second bonding layer 31 may be made of material selected from ceramic material, brazing material, electroplating material, metal material or polymer material… The second bonding layer 31 is preferably made of epoxy resin.” For Chou, the abrasive unit they present employs a mixture of abrasives, diamond coated and otherwise, in order to create a hybrid unit to optimize the abrasive effect. As a result, using different bonding for different abrasive units, based on abrasive type, would be necessary. A first and second, separate and different bonding layer, are necessitated due to being used in concert with different elements. 
Within the specification of Behr, it’s established that the matrix material 8 to be either a polymeric binder, a metal, or metal alloy, whereas the bonding agent used by Behr for a mounting adhesive would be an epoxy. Those two elements would be different and used in different regions of the abrasive body. 
	Behr and Chou are considered analogous to the art as they relate to abrasive units that are adaptable to using a variety of abrasive particles and bonding materials. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Behr with the teachings of Chou, and provide a second bonding layer for the abrasive particles in the outer region, different from the inner region, to accommodate the stresses the different regions of the abrasive unit would encounter, ensure appropriate securing of the abrasive particles according to their size and type and ensure durability of the abrasive article. 
	 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Behr et al (US Patent No. 7840305) in view of Malshe et al. (US Patent No. 5725413). 

In regards to claim 15, Behr discloses
The abrasive article of claim 14, wherein the electronic assembly (see at least sensor 18 and transmitter 54) and the inner circumferential wall.

    PNG
    media_image10.png
    325
    893
    media_image10.png
    Greyscale

The primary embodiment for Behr (as represented in Fig. 1C) fails to disclose explicitly disclose “a cement material overlies at least a portion of” the electronic assembly and “at least a portion of a surface of” the inner circumferential wall. However, Behr has established in some embodiments, sensor 18 is preferably mounted in the center of the CMP pad conditioner, as shown in FIGS. 1A-1C (column 8 lines 40-42). In an alternate embodiment, shown in Fig. 2B, bearing 22 may be replaced by a mounting adhesive, such as an epoxy potting compound, particularly when the electrical connection to sensor 18 and/or transmitter 54 is made wirelessly, for example, using a RFID signal transmission system as described below (column 8 lines 54-59).
Further, Malshe teaches that “polishing support further includes mounting surface 52 to which diamond or diamond-like material 55 to be processed is mounted. Diamond or diamond-like material 55 is generally affixed to mounting surface 52 with a glue, adhesive or other such material, which must be suitable to withstand the operating conditions, vibrational rigors of the process, and the chemical environment of the process. (35) Glues or adhesives suitable for use in the present invention are generally high temperature resistant glues from which the film can be easily extracted once the processing is complete. Non-limiting examples of suitable glues or adhesives include ceramic cements, particularly alumina cements, for example those available under the tradename Ceramabond 569 available from AREMCO Products, Inc. of New York. Such alumina cements are preferred, as the film may be unglued from the mounting surface by contacting with water or other suitable solvent (column 10 lines 3-19)." Malshe provides further that in the mounting of abrasive materials, a variety can be employed, such as glue, adhesives, and further more ceramic cements. Although not for the mounting of an electronic assembly, Malshe recognizes the that within a polishing assembly, exposure to high temperatures can occur, and having a means for adhering elements together in this situation require special durability.
	Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Behr, further justified with the teaching for equivalent substitutions shown in Malshe et al., and use cement in order to maintain the connection between the inner circumferential wall and electronic assembly, as it would enable the apparatus to be compatible with wireless functionalities, such as RFIDs. 
NOTE: Per the specification of the instant application, “a cement material” is being understood to be a material for the purpose to serving the basic function of a “cement” or a “binder”, some agent meant to hold other elements together. Per paragraph [0069]: In another embodiment, attaching an electronic assembly to the abrasive body can include applying a bonding material over at least a portion of the abrasive assembly, at least a portion of an exterior surface of the abrasive body, or both. The bonding material can include a polymer, an inorganic material, a cement material, or any combination thereof. A particular example of the bonding material can include a cement material. The cement material can be hydraulic or non-hydraulic. A further example of a cement material can include an oxide, a silicate, such as calcium-based silicate, aluminium-based silicate, magnesium-based silicate, or any combination thereof. Another exemplary of the bonding material can include an adhesive, and in some particular instance, the adhesive can include cement.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Behr et al (US Patent No. 7840305) in view of Liang (found at http://d-scholarship.pitt.edu/23716/7/liangrj_etdPitt2014.pdf). 

In regards to claim 18, Behr discloses
The abrasive article of claim 16, wherein the electronic assembly (see at least sensor 18 and transmitter 54). 
Behr fails to disclose that the electronic assembly “comprises a package, wherein at least one electronic device is contained within the package, wherein the package comprises at least one of the following: a protection layer comprises ceramics or any combination thereof.”
However, Liang teaches a piezoelectric sensor with a support surface that deflects, serving as a flexible substrate. Further, it teaches housing that surrounds the piezo-electric foil for protection (see Fig 2-.6)

    PNG
    media_image8.png
    467
    1085
    media_image8.png
    Greyscale

Further, Liang teaches PZT ceramics, pages 2, 4, 15, 16, 17 and 71 included in the housing of the packing. Behr and Liang are considered to be analogous to the claimed invention because they are in the same field of employing piezoelectric sensors. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Behr to incorporate the teachings of Liang and provide a package and flexible substrate for the piezoelectric sensor in order to ensure that the deflections measured by the sensor are in the desired orientation, as well as increasing the longevity of the sensor by preventing it from being exposed to unintended forces and pressures, while maintaining a flexible sensor that is able to withstand large deflections.  




Response to Arguments
The applicant’s arguments, see pages 6-8, filed 05/27/2022 with respect to the rejection of claim 1 under U.S.C. 35 102 in view of Marshall as presented in the previous office action per the amended claim 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of USC 103 in view of Marshall (US Patent No. 6520834) in further view of Liang (found at http://d-scholarship.pitt.edu/23716/7/liangrj_etdPitt2014.pdf). 
Applicant's arguments filed 05/27/2022, see page 7 and 8, with respect to the rejection of claim 8 under U.S.C. 35 102 in view of Behr et al. (US Patent No. 7840305) have been fully considered but they are not persuasive. The applicant, on page 7, states that Behr intentionally separates the sensor 18 and transmitter from the abrasive material 6 and bond matrix 8. However, in the previous office action, the pad conditioning disk (2) Behr discloses is equated to the claimed “bonded abrasive body”, as the disk is a body, with bonding material/components, and holds abrasives. Behr shows the sensor and transmitter seated within and fixed to the pad conditioning disk in several embodiments (see Behr figures 1 and 2), making direct contact with portions of the pad conditioner disk body. Applicant on page 8 argues that Behr does not have a bonded abrasive body including abrasive particles continued in a material. Behr discloses, again, the conditioner disk (2) which as abrasive materials (6) and a matrix material (8), the matrix material being described by Behr as a “polymeric binder” for example, something that will hold the abrasive materials in place, “the matrix material 8 is selected to be a corrosion resistant metal matrix material, which preferably forms a chemical bond as well as a mechanical attachment with the abrasive particles, thereby securely holding the particles in place on the substrate in a wide variety of operating conditions (column 5 lines 16-23).” As such, Behr anticipates claim 8, and the rejection is maintained. 
	Applicant's arguments filed 05/27/2022, see page 8-9, with respect to the rejection of claim 16 under U.S.C. 35 102 in view of Behr et al. (US Patent No. 7840305) have been fully considered and they are considered persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of Behr et al. (US Patent No. 7840305).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Sung et al. (US PG Pub No. 20140308883) teaches a chemical mechanical polishing conditioner which comprises: a substrate; a bonding layer, disposed on the substrate; and an abrasive layer, having a thin metal sheet and a first layer of abrasive particles, wherein the first layer of abrasive particles is disposed on the thin metal sheet, and the abrasive layer is coupled to the substrate with the bonding layer.
	Sung (US Patent No. 8622787) teaches a method for conditioning a CMP pad can include cutting the CMP pad with superabrasive cutting elements and controlling a degree of contact between the CMP pad and the cutting elements using control elements.
	Doering et al. (US Patent No. 10471567) teaches a chemical mechanical planarization (CMP) pad conditioning assembly that includes one or more support structures positioned between one or more abrasive regions of the pad conditioning assembly is disclosed. The support structures and abrasive regions can be separated by one or more channels.
	Nabeya (US Patent No. 20040048557) teaches an abrasive cloth dresser to give an abrasive cloth a uniform polishing surface, and capable of giving the surfaces of an abrasive cloth a suitable polishing capability according to polishing objects. The abrasive cloth dresser includes a base metal having a ring-shaped dressing face in the outer region of the base metal. First abrasive grain units and second abrasive grain units formed of abrasive grains with different grain sizes from each other are alternately arranged on the dressing face.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723